SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                          Prioleau v. Kentucky Fried Chicken, Inc. (A-99-13) (074040)

Argued March 17, 2015 – Decided September 28, 2015

PATTERSON, J., writing for a unanimous Court.

          In this appeal, the Court considers the application of the mode-of-operation rule to plaintiff’s personal
injury claims. Under the mode-of-operation rule, a business invitee who is injured on the premises of the business is
entitled to an inference of negligence and is relieved of the obligation to prove that the business owner had notice of
the dangerous condition that caused the accident.

          On December 26, 2009, plaintiff and her adult son and daughter were on a trip from their home in
Delaware to New Jersey. Plaintiff and her children recall that the day was rainy; plaintiff stated that there was a
“torrential storm.” They stopped for dinner at a Kentucky Fried Chicken restaurant in Cherry Hill.

          When plaintiff entered the restaurant, she immediately went to the counter to tell her son what she wanted
to eat, and then headed to the restroom. As she approached the restroom, plaintiff slipped and fell, landing on her
buttocks and hands. According to plaintiff, the floor near the restroom was greasy and wet, and she testified that it
was slippery “like I was on ice.”

         Although she testified that she was in pain, plaintiff did not seek immediate medical attention. Plaintiff
continued on their trip. After returning to Delaware, plaintiff sought medical treatment and was referred to a
neurosurgeon who prescribed physical therapy. Plaintiff alleged that she suffers constant pain in her lower back,
takes pain medication, and that the pain has affected her ability to perform some of the tasks assigned to her work.

         Managers and employees of Kentucky Fried Chicken testified that employees are expected to regularly
monitor customer areas and to mop up spills and excess water. One manager testified that oil was used to cook the
food served and sometimes spilled on the kitchen floor. She acknowledged that kitchen employees could “possibly”
track cooking oil to customer areas when they used the restrooms.

         Plaintiff filed this action asserting a negligence claim and alleging that defendants failed to exercise
reasonable care. The matter was tried before a jury over three days. At the jury charge conference, plaintiff’s
counsel claimed plaintiff was entitled to a mode-of-operation jury charge because oil may have been tracked from
the restaurant kitchen to the floor near the restroom. The trial court agreed, also citing testimony that the employees
“should have a cone out on a rainy day.” Instead of choosing one of the alternative model charges on the mode-of-
operation rule set forth in the Model Jury Charge (Civil), the trial court gave both alternatives in sequence. In
addition, the trial court separately instructed the jury based on the charge, “Notice Not Required When Condition is
Caused by Defendant,” which permits a plaintiff to recover without showing that the defendant had notice of the
unsafe condition if the owner or employee created the unsafe condition through his or her own act or omission.

          The jury found defendants negligent and defendants appealed. A divided Appellate Division panel
reversed the trial court’s determination on the mode-of-operation rule, vacated the judgment and remanded for a new
trial. A dissenting member of the panel viewed the majority’s construction of the mode-of-operation rule too limited
and deemed the rule applicable. Plaintiff appealed as of right based on the dissenting opinion.

HELD: The mode-of-operation rule applies only in situations where the customer foreseeably serves himself or
herself, or otherwise directly engages with products or services unsupervised by an employee. Plaintiff’s theories of
liability did not involve a self-service operation that might warrant a mode-of-operation jury instruction. Because the
trial court’s erroneous mode-of-operation charge may well have determined the jury’s verdict, defendant is entitled to a
new trial on the issue of liability.

                                                           1
1. The sole issue raised by this appeal is whether the trial court’s decision to charge the jury on the mode-of-
operation rule constituted reversible error. Not every improper jury charge warrants reversal. A new trial is
warranted only where the jury could have come to a different result had it been correctly instructed. (pp. 13-15)

2. Ordinarily, an invitee seeking to hold a business proprietor liable in negligence must prove, as an element of the
cause of action, that the defendant had actual or constructive knowledge of the dangerous condition that caused the
accident. The burden imposed on a plaintiff invitee is substantially altered in settings in which the mode-of-
operation rule applies. The rule gives rise to a rebuttable inference that the defendant is negligent, and obviates the
need for the plaintiff to prove actual or constructive notice. (pp. 15-16)

3. In all of its prior mode-of-operation cases, this Court has emphasized the self-service nature of the defendant’s
business. The Appellate Division has taken a similar approach, applying the rule to cases arising from injuries in
which defendants conduct self-service operations. One principle derived from these cases is that the mode-of-
operation rule is not a general rule of premises liability, but a special application of foreseeability principles in
recognition of the extraordinary risks that arise when a defendant chooses a customer self-service business model.
(pp. 16-24)

4. The trial court here did not properly apply the mode-of-operation rule and the Appellate Division majority
correctly stated the scope of the rule. There is no evidence in the trial record that the location in which plaintiff’s
accident occurred bears the slightest relationship to any self-service component of defendants’ business. Moreover,
plaintiff’s theories of liability do not involve a self-service operation that might warrant a mode-of-operation jury
instruction. (pp. 24-27)

5. Plaintiff contends that even if the trial court erred in giving the mode-of-operation charge, it was harmless error
that does not warrant a new trial. That argument is premised on the notion that the jury may have based its finding
of negligence not on the mode-of-operation rule, but on the different standard that governs cases in which the
defendant or its employees caused the dangerous condition. Based on the record at trial, the court cannot conclude
that the error was harmless. The jury could have found liability based only on the mode-of-operation rule.
Defendants are therefore entitled to a new trial on the issue of liability. (pp. 27-29)

          The judgment of the Appellate Division is AFFIRMED as MODIFIED, and the matter is REMANDED
for further proceedings consistent with the Court’s opinion.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, FERNANDEZ-VINA, and
SOLOMON; and JUDGE CUFF (temporarily assigned), join in JUSTICE PATTERSON’s opinion.




                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                       A-99 September Term 2013
                                                074040

JANICE J. PRIOLEAU,

    Plaintiff-Appellant,

         v.

KENTUCKY FRIED CHICKEN, INC.,
and KFC CORPORATION,

    Defendants,

         and

YUM BRANDS, INC. and KFC U.S.
PROPERTIES, INC.,

    Defendants-Respondents.


         Argued March 17, 2015 – Decided September 28, 2015

         On appeal from the Superior Court, Appellate
         Division, whose opinion is reported at 434
         N.J. Super. 558 (App. Div. 2014).

         Glenn A. Montgomery argued the cause for
         appellant (Montgomery, Chapin & Fetten,
         attorneys; Gary Ahladianakis, on the
         briefs).

         Beth A. Carter argued the cause for
         respondents (Bennett, Bricklin & Saltzburg,
         attorneys).

         Lewis Stein argued the cause for amicus
         curiae The New Jersey Association for
         Justice (Nusbaum, Stein, Goldstein,
         Bronstein & Kron, attorneys).

    JUSTICE PATTERSON delivered the opinion of the Court.



                                1
    In a series of decisions arising from personal injuries

sustained by business invitees on the premises of businesses

whose operations involve customer self-service, this Court has

recognized a principle known as “mode of operation.”   See

Nisivoccia v. Glass Gardens, Inc., 175 N.J. 559, 563-65 (2003);

Wollerman v. Grand Union Stores, Inc., 47 N.J. 426, 429-30

(1966); Bozza v. Vornado, Inc., 42 N.J. 355, 359-60 (1964).

Under the mode-of-operation rule, a business invitee who is

injured is entitled to an inference of negligence and is

relieved of the obligation to prove that the business owner had

actual or constructive notice of the dangerous condition that

caused the accident.   See Nisivoccia, supra, 175 N.J. at 563-65;

Wollerman, supra, 47 N.J. at 429-30; Bozza, supra, 42 N.J. at

359-60.   The rule has only been applied to settings such as

self-service or a similar component of the defendant’s business,

in which it is reasonably foreseeable that customers will

interact directly with products or services, unassisted by the

defendant or its employees.

    In this appeal as of right from a judgment in favor of

plaintiff Janice J. Prioleau, pursuant to Rule 2:2-1(a)(2), we

review the trial court’s application of the mode-of-operation

rule to plaintiff’s personal injury claim.   Plaintiff sustained

injuries in a fall as she walked to the restroom in a Kentucky

Fried Chicken restaurant.   She alleged that she fell either

                                 2
because defendants failed to exercise reasonable care to keep

the restaurant floor dry on a rainy evening or because

defendants’ employees tracked oil and grease from the

restaurant’s kitchen to the area near the restroom.

    At trial, although the evidence suggested no nexus between

any self-service aspect of the restaurant’s operations and

plaintiff’s accident, the trial court instructed the jury to

consider the mode-of-operation rule.    The jury returned a

verdict in plaintiff’s favor, and defendants appealed.      A

majority of the Appellate Division reversed, holding that the

trial court’s mode-of-operation charge was improper in the

circumstances of this case, and remanded for a new trial.       A

member of the panel concurred in part and dissented in part,

finding ample support for the mode-of-operation charge in the

testimony presented at trial.

    We affirm as modified the judgment of the Appellate

Division.   The trial record establishes that plaintiff’s

injuries were unrelated to any aspect of defendants’ business in

which the customer foreseeably serves himself or herself, or

otherwise directly engages with products or services,

unsupervised by an employee.    Neither theory of liability

advanced by plaintiff involved the limited circumstances in

which the mode-of-operation rule has been held to apply.

Because the mode-of-operation rule significantly reduced

                                 3
plaintiff’s burden of proof, and may have determined the

outcome, the trial court’s charge on the rule constituted

reversible error.   Accordingly, we remand this matter to the

trial court for a new trial on the issue of liability.

                                I.

     This appeal arose from a slip-and-fall accident that

occurred on December 26, 2009, at a Kentucky Fried Chicken

restaurant in Cherry Hill.1   The restaurant was owned by KFC U.S.

Properties Inc., whose parent corporation is Yum! Brands Inc.2

     According to the deposition testimony of Yum! Brands’ Loss

Prevention Manager, which was read into the record at trial, the

corporation’s policy is that employees are expected to regularly

monitor customer areas and to set up safety signs to alert

customers in areas where the floors are wet.   The Cherry Hill

Kentucky Fried Chicken store manager testified that the

restaurant did not have a policy to clean the floors “throughout

the course of the day,” but that the floors would be cleaned “if

there was a spill.”   She testified that on rainy days, when


1 Our summary of the facts is derived from the trial record. The
facts are not stipulated; the parties substantially dispute the
condition of the restaurant floor, the cause of plaintiff’s
accident, and the extent of her injuries.

2 Defendants assert that the lead defendant named by plaintiff as
the owner of the restaurant, Kentucky Fried Chicken, Inc., does
not exist. They represent that “Yum! Brands, Inc. is the parent
company of KFC U.S. Properties, Inc.; and KFC Corporation is a
sister corporation of KFC U.S. Properties, Inc.”
                                 4
customers tracked water into the restaurant, employees would

post “wet floor” signs and would use a mop to remove water “if

it’s too wet[.]”

    The corporate area manager testified that oil was used to

cook the food served and that oil sometimes spilled on the

kitchen floor.   She acknowledged that kitchen employees could

“possibly” track cooking oil to customer areas when they used

the restrooms.   The restaurant’s manager on duty stated that the

facility cleaned the floors with color-coded mops, which are

used to clean either the kitchen or the customer areas, to

prevent the spread of oil from the kitchen to floors used by

customers.   According to the assistant manager on duty, when she

arrived for her shift about four hours prior to plaintiff’s

accident, she did not conduct a detailed inspection of the

floor.

    On the evening of her accident, plaintiff and her adult son

and daughter, Richard Prioleau and Adriana Prioleau, were on a

trip from their home in Delaware to New Jersey.       The family

planned to meet a friend who would then drive plaintiff’s son to

his destination, New York City.       Plaintiff and her children

recalled that the weather that evening was rainy; plaintiff

stated that there was a “torrential storm.”

    At approximately 6:00 p.m., plaintiff and her children

decided to stop at the Kentucky Fried Chicken restaurant to have

                                  5
dinner.   When plaintiff entered the restaurant, she immediately

went to the counter to tell her son what she wanted to eat, and

then headed to the restroom.    Plaintiff testified that, because

of the heavy rain outside, she and her children “tracked water”

into the restaurant.

    As she approached the restroom, plaintiff slipped and fell,

landing on her buttocks and hands.    According to plaintiff, the

floor near the restroom felt greasy and wet, and she testified

that it was slippery “like I was on ice . . . like Ice Capades.”

She stated that there were no mats or warning signs in the area

where she fell.   Plaintiff’s son, daughter, and another patron

came to plaintiff’s aid; plaintiff stated that “they were

sliding around, too,” as they tried to lift her to her feet.

Plaintiff’s children agreed with her that the floor near the

restroom at the restaurant was “slippery” and “greasy.”

    Significantly, for purposes of this appeal, nothing in the

record suggests that when she fell, plaintiff was engaged in, or

in contact with, any self-service activity, such as filling a

beverage cup at a restaurant soda machine, selecting items from

a condiment tray, or that patrons were carrying their drinks or

food to the restroom area.     Indeed, plaintiff’s testimony

established that she had not yet ordered or purchased her dinner

when her accident occurred.    Instead, by her own account,

plaintiff fell immediately after entering the restaurant.

                                  6
     According to plaintiff, she was in pain after her fall but

did not immediately seek medical attention.   Pursuant to

corporate policy, the assistant manager on duty apologized to

plaintiff and provided free meals to her and her children.     The

assistant manager testified that, although she observed no

liquid on the floor where plaintiff had fallen, she posted a

cone by the restroom.   Plaintiff and her children left the

restaurant and continued their trip to meet their friend.

     After returning to Delaware, plaintiff went to the

emergency room, and was subsequently examined by her family

physician, who referred her to a neurosurgeon.   The neurosurgeon

prescribed physical therapy.   Plaintiff alleged that she

experiences constant pain in her lower back and takes pain

medication, that she refused treatment involving needles or

surgery because she considers it invasive, and that her pain has

affected her ability to perform some of the tasks assigned to

her at work.3

     Plaintiff filed this action in the Law Division.   She

asserted a negligence claim and specifically alleged that

defendants failed to exercise reasonable care by failing to




3 Plaintiff’s expert diagnosed a contusion with sprain and strain
to the lower back and several bulging and herniated discs, as
well as activation of preexisting asymptomatic degenerative
changes in the lumbar spine. Defendants did not present expert
testimony regarding plaintiff’s medical condition.
                                7
provide plaintiff, an invitee, with “a safe place to traverse

the premises[.]”

    The case was tried before a jury over three trial days.      At

the close of the proofs, defendants moved for a directed

verdict, and the trial court denied defendants’ motion.

    At the jury charge conference, plaintiff’s counsel asserted

that, because oil may have been tracked from the restaurant

kitchen to the floor near the restroom, plaintiff was entitled

to a mode-of-operation jury charge.   Plaintiff’s counsel defined

the mode of operation in this case as “[t]he fact that there’s

grease being used in the operation,” and “[t]he fact that

[defendants’ managers] have testified that they should go out

and look at and examine the floor all the time or everyday[.]”

Over defense counsel’s objection, the trial court agreed to give

the mode-of-operation jury charge, stating that “this was a fast

food restaurant [with] only six tables, [and] a lot of people in

and out on a rainy day.”   The court also cited testimony that

“they should have a cone out on any rainy day” because the floor

would become wet and slippery.

    The trial court did not choose one of the alternative model

charges on the mode-of-operation rule set forth in Model Jury

Charge (Civil) 5.20F(11), “Notice Not Required When Mode of




                                 8
Operation Creates Danger” (May 1970),4 but gave both alternatives

in sequence.   In addition, the trial court separately instructed

the jury based on Model Jury Charge (Civil) 5.20F(9), “Notice

Not Required When Condition is Caused by Defendant,” which

permits a plaintiff to recover without showing that the

defendant had actual or constructive notice of the unsafe

condition, if the jury finds that the premises “was not in a

reasonably safe condition” and “the owner[,] occupier or his/her

agent, servant or employee created that condition through

his/her own act or omission[.]”

     The jury found defendants negligent, without identifying

the theory of negligence on which its verdict was based, and

concluded that defendants’ negligence was a proximate cause of

plaintiff’s accident.    It allocated 51% of the fault to

defendants and 49% to plaintiff, and awarded plaintiff $250,000

in damages.    Pursuant to the Comparative Negligence Act,

N.J.S.A. 2A:15-5.2(d), the trial court molded the verdict to

reflect the allocation of fault.       It awarded $11,143.09 in

prejudgment interest and entered judgment in plaintiff’s favor,

totaling $138,643.09.




4 Since the trial in this case, the mode-of-operation charge has
been renumbered as Model Jury Charge (Civil) 5.20F(10), “Actual
and Constructive Notice Defined” (rev. Dec. 2014).
                                   9
    Defendants appealed the trial court’s judgment.    A divided

Appellate Division panel affirmed the trial court’s denial of

defendant’s motion for a directed verdict and declined to review

an evidentiary issue regarding plaintiff’s prior medical

history.   Prioleau v. Ky. Fried Chicken, Inc., 434 N.J. Super.

558, 564 (App. Div. 2014).    However, a majority of the panel

reversed the trial court’s determination on the mode-of-

operation rule, vacated the trial court’s judgment and remanded

the matter for a new trial.    Ibid.

    The majority reasoned that “the unifying factor” in case

law recognizing the mode-of-operation doctrine “is the

negligence [that] results from the business’s method of

operation, which is designed to allow patrons to directly handle

merchandise or products without intervention from business

employees, and entails an expectation of customer carelessness.”

Id. at 574 (citing Craggan v. IKEA USA, 332 N.J. Super. 53, 62

(App. Div. 2000)).   The majority noted that the mode-of-

operation rule is not contingent on the conduct of the

defendant’s employees, but on “the business model that

encourages self-service on the part of the customer, which can

reasonably and foreseeably create a risk of harm to the

customer.”   Id. at 582 (citing Nisivoccia, supra, 175 N.J. at

564).   It observed that “[t]his concept does not lead to broad

application.”   Id. at 579.   Applying those principles to this

                                 10
matter, the majority found nothing in the record evincing a

“business practice that created an implicit or inherent danger”

likely to cause plaintiff’s injury.      Id. at 582.   It found that

plaintiff’s accident did not involve the “limited circumstances”

in which the mode-of-operation rule applies.     Id. at 583.

    A member of the panel agreed with the majority’s denial of

the defendants’ motion for a directed verdict and its view of

the evidentiary issue regarding plaintiff’s medical records, but

disputed the majority’s reversal of the trial court’s

determination on the mode-of-operation rule.     Id. at 588

(Hoffman, J.A.D., concurring in part, dissenting in part).       The

judge agreed that the mode-of-operation rule turns on the

defendant’s method of business operation, and that the rule is

not triggered merely by the fact that defendant’s business is a

fast food restaurant, but viewed the majority’s construction of

the rule as too limited.   Id. at 592.    Relying on Smith v. First

National Stores, Inc., 94 N.J. Super. 462, 464-66 (App. Div.

1967), a case involving a supermarket customer who slipped on

sawdust that store employees spread on the floor near a

restroom, the concurring and dissenting judge argued that the

facts of this case supported application of the mode-of-

operation doctrine.   Id. at 592-95.




                                11
    Based on the dissenting opinion of the Appellate Division

judge regarding the mode-of-operation rule, plaintiff appealed

as of right.   See R. 2:2-1(a)(2).

                                II.

    Plaintiff argues that the Appellate Division majority

improperly limited the scope of the mode-of-operation rule.     She

asserts that application of the rule is not contingent on

whether the hazard was created by customer self-service, but

hinges on whether the dangerous condition was created by the

defendant’s customers or employees and is inherent in the

defendant’s business.   Plaintiff argues that the use of cooking

oil and grease is an integral feature of defendants’ fast-food

operation, and that the evidence adduced at trial supported a

jury determination that plaintiff’s accident occurred because

employees tracked oil and grease from the kitchen to the floor

near the restroom.

    Alternatively, plaintiff argues that even if the trial

court erroneously charged the jury to consider the mode-of-

operation rule, the jury was properly instructed under Model

Jury Charge (Civil) 5.20F(9), supra, an alternative theory of

liability that obviates the need to prove actual or constructive

notice if the dangerous condition is caused by the defendant.

Thus, in plaintiff’s view, even if the trial court’s mode-of-

operation charge was erroneous, that error was harmless.

                                12
    Defendants contend that the mode-of-operation rule is

irrelevant to this case because the rule applies only to

operations arising from self-service aspects of supermarkets or

other retail establishments, in which customers’ activities,

such as pulling items from shelves and bins, give rise to

dangerous conditions.    Defendants assert that the trial court

erroneously extended the mode-of-operation rule to virtually all

retail establishments.   They claim that the trial court’s mode-

of-operation instruction was not harmless error because

impermissible jury instructions are presumed to be reversible

error, and because plaintiff prevailed in this case by the

slimmest of margins -- an allocation of 51% of the fault to

defendants and the remaining 49% to plaintiff.

                                III.

                                 A.

    The sole issue raised by this appeal is whether the trial

court’s decision to charge the jury on the mode-of-operation

rule constituted reversible error.

    “It is fundamental that ‘[a]ppropriate and proper charges

to a jury are essential for a fair trial.’”    Velazquez ex rel.

Velazquez v. Portadin, 163 N.J. 677, 688 (2000) (quoting State

v. Green, 86 N.J. 281, 287 (1981)).    “‘A jury is entitled to an

explanation of the applicable legal principles and how they are

to be applied in light of the parties’ contentions and the

                                 13
evidence produced in the case.’”      Viscik v. Fowler Equip. Co.,

173 N.J. 1, 18 (2002) (quoting Rendine v. Pantzer, 276 N.J.

Super. 398, 431 (App. Div. 1994), aff’d, 141 N.J. 292 (1995)).

As such, “[j]ury charges ‘must outline the function of the jury,

set forth the issues, correctly state the applicable law in

understandable language, and plainly spell out how the jury

should apply the legal principles to the facts as it may find

them[.]’”   Velazquez, supra, 163 N.J. at 688 (quoting Jurman v.

Samuel Braen, Inc., 47 N.J. 586, 591-92 (1966)); see Mogull v.

CB Commer. Real Estate Grp., 162 N.J. 449, 464 (2000) (“The jury

charge ‘should set forth an understandable and clear exposition

of the issues.’” (quoting Campos v. Firestone Tire & Rubber Co.,

98 N.J. 198, 210 (1984))).    “‘A jury instruction that has no

basis in the evidence is insupportable, as it tends to mislead

the jury.’”   Dynasty, Inc. v. Princeton Ins. Co., 165 N.J. 1,

13-14 (2000) (quoting Lesniak v. Cnty. of Bergen, 117 N.J. 12,

20 (1989)).

    Nonetheless, not every improper jury charge warrants

reversal and a new trial.    “As a general matter, [appellate

courts] will not reverse if an erroneous jury instruction was

‘incapable of producing an unjust result or prejudicing

substantial rights.’”   Mandal v. Port Auth. of N.Y. & N.J., 430

N.J. Super. 287, 296 (App. Div.) (quoting Fisch v. Bellshot, 135

N.J. 374, 392 (1994)), certif. denied, 216 N.J. 4 (2013).       Those

                                 14
principles guide our review of the charge given at trial in this

matter.

    “Generally, a proprietor’s duty to his invitee is one of

due care under all the circumstances.”   Bozza, supra, 42 N.J. at

359; see also Rowe v. Mazel Thirty, LLC, 209 N.J. 35, 44 (2012)

(noting that landowner’s duty of reasonable care to business

invitee “‘encompasses the duty to conduct a reasonable

inspection to discover latent dangerous conditions’” (quoting

Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 434 (1993))).

Ordinarily, an invitee seeking to hold a business proprietor

liable in negligence “must prove, as an element of the cause of

action, that the defendant had actual or constructive knowledge

of the dangerous condition that caused the accident.”

Nisivoccia, supra, 175 N.J. at 563 (citing Brown v. Racquet Club

of Bricktown, 95 N.J. 280, 291 (1984)); see also Arroyo v.

Durling Realty, LLC, 433 N.J. Super. 238, 243 (App. Div. 2013)

(stating that “[t]he absence of [actual or constructive] notice

is fatal to plaintiff’s claims of premises liability,” and that

“[t]he mere existence of an alleged dangerous condition is not

constructive notice of it” (internal quotation marks and

citation omitted)).

    The burden imposed on a plaintiff invitee is substantially

altered in settings in which the mode-of-operation rule applies.

The rule gives rise to a rebuttable inference that the defendant

                               15
is negligent, and obviates the need for the plaintiff to prove

actual or constructive notice.    See Nisivoccia, supra, 175 N.J.

at 563-65; Wollerman, supra, 47 N.J. at 429; Bozza, supra, 42

N.J. at 359-60.

    This Court first addressed the mode-of-operation rule in

Bozza, supra, 42 N.J. at 359-60.      There, the plaintiff contended

that she fell on “‘a sticky substance which was very slimy’” in

a section of the defendant store’s cafeteria.      Id. at 358.    She

contended that in this self-service facility, in which customers

consumed or “carried [their food], with or without trays,” there

were “drippings, paper straw holders, napkins and dirt on the

floor.”   Ibid.   The Court cited “[f]actors bearing on the

existence of [a] reasonable probability” that a dangerous

condition would occur:    “the nature of the business, the general

condition of the premises, [and] a pattern of conduct or

recurring incidents.”    Id. at 360.    The Court reasoned that

“[t]o relieve the plaintiff of the requirement of proving actual

or constructive notice in such instances is to effect a more

equitable balance in regard to the burdens of proof.”      Ibid.    It

further explained that “[o]nce plaintiff introduces evidence

which raises an inference of negligence, defendant may then

negate the inference by submitting evidence of due care.”         Ibid.

    Two years later, the Court reached a similar conclusion in

a case arising from a plaintiff’s fall on a string bean in the

                                 16
produce aisle of a supermarket.    See Wollerman, supra, 47 N.J.

at 428-30.    There, the Court focused on the self-service method

of doing business that the supermarket had chosen,

characterizing the dispositive factor as the “mode of

operation”:

           When greens are sold from open bins on a self-
           service basis, there is the likelihood that
           some will fall or be dropped to the floor. If
           the operator chooses to sell in this way, he
           must do what is reasonably necessary to
           protect the customer from the risk of injury
           that mode of operation is likely to generate;
           and this whether the risk arises from the act
           of his employee or of someone else he invites
           to the premises.    The operator’s vigilance
           must be commensurate with that risk.

           [Id. at 429 (citing Kahalili v. Rosecliff
           Realty, Inc., 26 N.J. 595, 603 (1958); Ambrose
           v. Cyphers, 29 N.J. 138, 144 (1959)).]

    The Court identified that there were three potential

reasons for the plaintiff’s accident -- a store employee’s

carelessness in piling and displaying the beans, an employee’s

carelessness in handling the beans, and “carelessness of a

patron.”   Id. at 429.   The Court determined that the question of

notice to the defendant would be relevant only in the third of

those possibilities, customer negligence.    Ibid.   “[E]ven

there,” the Court noted, “since the patron’s carelessness is to

be anticipated in this self-service operation, defendant is

liable, even without notice of the bean’s presence on the floor,

if . . . defendant failed to use reasonable measures

                                  17
commensurate with the risk involved to discover the debris a

customer might leave and to remove it before it injures another

patron.”   Ibid.   The Court concluded that the plaintiff was

entitled to an inference of negligence, and that the defendant

should be required to rebut that inference with evidence that it

had used reasonable care.    Id. at 429-30.

      The Court again applied the mode-of-operation rule in a

case arising from a customer’s fall in a grocery store in

Nisivoccia, supra, 175 N.J. at 561, 563-66.    There, a customer

was injured when she slipped on a grape near the entry of the

checkout line at a supermarket that displayed its produce “in

open-top, vented plastic bags that permitted spillage.”     Id. at

561-63.    Distinguishing this case from Wollerman on the ground

that the accident occurred near the checkout line, rather than

in the produce aisle, the trial court declined to apply the

mode-of-operation rule, and the Appellate Division affirmed.

Id. at 562.

      This Court reversed, holding that the plaintiff was

entitled to a mode-of-operation jury instruction.    Id. at 565-

66.   It reasoned that “[a] location within a store where a

customer handles loose items during the process of selection and

bagging from an open display obviously is a self-service area,”

and that in such a setting, a mode-of-operation charge is proper

“when loose items that are reasonably likely to fall to the

                                 18
ground during customer or employee handling would create a

dangerous condition.”   Id. at 565.    Focusing on the

foreseeability of the hazard in self-service areas, the Court

concluded that the checkout line raises the same safety concerns

as the produce aisle setting addressed in Wollerman:

         Customers typically unload their carts onto
         the checkout counter. Droppage and spillage
         during that process are foreseeable. Indeed,
         because of the way the grapes were packaged,
         they could easily have fallen out when
         accidentally tipped or upended in a shopping
         cart anywhere in the store. The open and air-
         vented bags invited spillage.          It was
         foreseeable then that loose grapes would fall
         to the ground near the checkout area, creating
         a dangerous condition for an unsuspecting
         customer walking in that area.

         [Ibid.]

    The Court stated that the mode-of-operation rule applies

when, “as a matter of probability, a dangerous condition is

likely to occur as the result of the nature of the business, the

property’s condition, or a demonstrable pattern of conduct or

incidents.”   Id. at 563.   It defined the supermarket’s mode of

operation to include “the customer’s necessary handling of goods

when checking out, an employee’s handling of goods during

checkout, and the characteristics of the goods themselves and

the way in which they are packaged.”     Id. at 566.     It held that,

in the retrial of the matter, negligence would be inferred, and




                                 19
the store would be required to present evidence of due care.

Ibid.

    Thus, in all of its prior mode-of-operation cases, this

Court has emphasized the self-service nature of the defendant’s

business.    Id. at 563-66; Wollerman, supra, 47 N.J. at 429-30;

Bozza, supra, 42 N.J. at 359-61.      Significantly, the Court has

applied the rule in self-service settings even when the accident

resulted from the negligence of employees, as distinct from the

carelessness of patrons, which has caused the dangerous

condition.   See Nisivoccia, supra, 175 N.J. at 563-65;

Wollerman, supra, 47 N.J. at 429-30; Bozza, supra, 42 N.J. at

359-60.

    Taking a similar approach, the Appellate Division has

applied the mode-of-operation rule to cases arising from

injuries in both indoor and outdoor areas in which defendants

conduct self-service operations.      See Ryder v. Ocean Cnty. Mall,

340 N.J. Super. 504, 507-09 (App. Div.) (affirming trial court’s

mode-of-operation jury charge in action brought by shopping mall

patron who fell on “clear liquid” in area that was “the

functional equivalent of a cafeteria”), certif. denied, 170 N.J.

88 (2001); Craggan, supra, 332 N.J. Super. at 56-58, 61-63

(holding that independent contractor who fell on string while

loading merchandise was entitled to mode-of-operation charge

where defendant allowed patrons to select and remove merchandise

                                 20
from premises without intervention from store employees); O’Shea

v. K. Mart Corp., 304 N.J. Super. 489, 491-93 (App. Div. 1997)

(finding that plaintiff customer injured when golf bag fell from

display did not need to prove that defendant store had notice of

dangerous condition because “defendant [wa]s obligated to

maintain . . . an enterprise consistent with the nature of its

operation” as “a self-service store”).

    Moreover, appellate panels have consistently denied

plaintiffs’ requests for a mode-of-operation charge in the

absence of any nexus between the self-service aspect of

defendant’s business and the plaintiff’s injury.   See Arroyo,

supra, 433 N.J. Super. at 241, 244 (declining to apply mode-of-

operation rule to claim of plaintiff injured on public sidewalk

by tripping on used phone card against store that may have sold

card); Carroll v. N.J. Transit, 366 N.J. Super. 380, 384, 389-90

(App. Div. 2004) (holding that mode-of-operation rule was

irrelevant to claim of plaintiff injured after tripping on dog

feces on subway steps); Znoski v. Shop-Rite Supermarkets, Inc.,

122 N.J. Super. 243, 246-49 (App. Div. 1973) (denying store

customer’s request for mode-of-operation charge in case arising

from injury inflicted on store property by unknown perpetrator

who struck customer with shopping cart).

    We derive several principles from these cases.   First, the

mode-of-operation doctrine has never been expanded beyond the

                               21
self-service setting, in which customers independently handle

merchandise without the assistance of employees or may come into

direct contact with product displays, shelving, packaging, and

other aspects of the facility that may present a risk.     See

Nisivoccia, supra, 175 N.J. at 563-66; Wollerman, supra, 47 N.J.

at 429-30; Bozza, supra, 42 N.J. at 358-60; Craggan, supra, 332

N.J. Super. at 56-58; O’Shea, supra, 304 N.J. Super. at 491-93.

The distinction drawn by these cases is sensible and practical.

When a business permits its customers to handle products and

equipment, unsupervised by employees, it increases the risk that

a dangerous condition will go undetected and that patrons will

be injured.   Thus, the mode-of-operation rule is not a general

rule of premises liability, but a special application of

foreseeability principles in recognition of the extraordinary

risks that arise when a defendant chooses a customer self-

service business model.

    Second, the rule applies only to accidents occurring in

areas affected by the business’s self-service operations, which

may extend beyond the produce aisle of supermarkets and other

facilities traditionally associated with self-service

activities.   See Nisoviccia, supra, 175 N.J. at 563-65 (applying

mode-of-operation rule to accident in supermarket checkout

area); Ryder, supra, 340 N.J. Super. at 507-09 (applying rule to

customer accident in areas in which patrons carried food and

                                22
drinks); Craggan, supra, 332 N.J. Super. at 57-58, 61-62

(applying rule to customer fall in self-service loading area

outside of store).   The dispositive factor is not the label

given to a particular location, but whether there is a nexus

between self-service components of the defendant’s business and

a risk of injury in the area where the accident occurred.

    Third, the mode-of-operation rule is not limited to cases

in which customer negligence created the dangerous condition; it

also applies to self-service settings in which the injury may

have resulted from the manner in which employees handled the

business’s products or equipment, or the inherent qualities of

the merchandise itself.    See Nisivoccia, supra, 175 N.J. at 566

(observing that “mode of operation” includes not only customer

conduct but also employee handling of goods, and characteristics

and packing of goods themselves); Wollerman, supra, 47 N.J. at

429 (noting that either employee or customer carelessness may

have caused accident).     Accordingly, the mode-of-operation

charge may be given even in the absence of evidence that the

carelessness of the plaintiff, or another patron, gave rise to

the dangerous condition.    See Nisivoccia, supra, 175 N.J. at

566; Wollerman, supra, 47 N.J. at 429.

    Fourth, if the mode-of-operation rule applies, it affects

the parties’ burdens of proof in two respects.    The rule

relieves the plaintiff of the burden of proving actual or

                                  23
constructive notice of the dangerous condition.   Nisivoccia,

supra, 175 N.J. at 563-64; Wollerman, supra, 47 N.J. at 429;

Bozza, supra, 42 N.J. at 360.   It also gives rise “to an

inference of negligence, shifting the burden of production to

the defendant, who may avoid liability if it shows that it did

‘all that a reasonably prudent man would do in the light of the

risk of injury [the] operation entailed.’”   Nisivoccia, supra,

175 N.J. at 564-65 (quoting Wollerman, supra, 47 N.J. at 429).5

Thus, if the rule applies in a particular case, it substantially

alters the ordinary allocation of the burdens between the

parties.

     Applied here, those principles clearly establish that the

trial court did not properly apply the mode-of-operation rule

and that the Appellate Division majority correctly stated the

scope of the rule.6   There is no evidence in the trial record


5 The mode-of-operation charge that has been in use since 1970,
Model Jury Charge (Civil) 5.20F(10), supra, neither reflects
recent jurisprudence regarding the rule nor clearly explains the
purpose and application of the rule. We therefore urge the
Model Civil Jury Charge Committee to review the model charge.

6 We respectfully disagree with the concurring and dissenting
Appellate Division judge’s view that the mode-of-operation rule
applies whenever “there is a ‘risk of injury inherent in the
nature of the defendant’s operation,’” Prioleau, supra, 434 N.J.
Super. at 592 (quoting Wollerman, supra, 47 N.J. at 429-30).
Such an expansive rule would represent a departure from this
Court’s longstanding jurisprudence in negligence cases brought
by invitees. Moreover, we agree with the Appellate Division
majority that the concurring and dissenting Appellate Division
judge’s reliance on Smith, supra, 94 N.J. Super. at 464-66, is
                                24
that the location in which plaintiff’s accident occurred -- the

section of the restaurant traversed by plaintiff as she walked

from the counter to the restroom -- bears the slightest

relationship to any self-service component of defendants’

business.   Instead, plaintiff’s testimony establishes that she

walked into the restaurant from the street, briefly stopped at

the counter, and then proceeded directly to the bathroom.    As

described by plaintiff, the accident was unrelated to any self-

service component of defendants’ business.

    Moreover, neither of plaintiff’s theories of liability

involves a self-service operation that might warrant a mode-of-

operation jury instruction.   The theory offered by plaintiff to

justify the mode-of-operation charge, that oil and grease are

used in cooking at the restaurant and that managers regularly

examined the floor, establishes no nexus to customer self-

service or related business operations.   If the accident

occurred because restaurant employees tracked oil and grease

from the kitchen to the restroom area, it resulted from the

preparation of food in a kitchen area off limits to patrons, a

component of the business in which customers played no part.




misplaced. Prioleau, supra, 434 N.J. Super. at 580-81 (citing
Smith, supra, 94 N.J. Super. at 464-66). As the panel that
decided Smith clearly stated, Smith was not a mode-of-operation
case, but a claim based on the alleged negligence of the
defendant’s employees. See Smith, supra, 94 N.J. Super. at 466.
                                25
While that evidence might support a finding that a plaintiff

need not show actual or constructive notice because the

condition was created by defendant or its employees, see, e.g,

Smith, supra, 94 N.J. Super. at 464-66 (holding that slip and

fall on greasy stairway caused by sawdust tracked onto steps by

defendant’s employees warranted charge), it does not implicate

the mode-of-operation rule.

    Nor does plaintiff’s alternative theory of negligence that

patrons tracked water from the outdoors into the restaurant on a

rainy evening bear any relationship to self-service activities.

The potential for customers to track water into a building

during inclement weather is not contingent on a defendant’s

business model; that risk exists in virtually any facility that

admits patrons from public sidewalks or parking areas into its

facility.   Thus, plaintiff’s second theory of negligence does

not support the jury charge given by the trial court.

    The trial court’s characterization of the “mode of

operation” that prompted the jury charge in this case -- the

fact that there were only six tables in the Kentucky Fried

Chicken restaurant, and the presence of many people walking in

and out of the restaurant on a rainy night -- is similarly

unrelated to any self-service method of doing business.   Indeed,

those features underscore that this case involves an ordinary

premises liability negligence claim and is not a mode-of-

                                26
operation case.   Accordingly, the trial court erroneously

instructed the jury regarding the mode-of-operation rule.

                                B.

     Plaintiff contends that even if the trial court erred in

giving the mode-of-operation charge, the charge was harmless

error that does not warrant a new trial.    Plaintiff’s harmless

error argument is premised on the notion that the jury in this

case may have based its finding of negligence not on the mode-

of-operation rule, but on the different standard that governs

cases in which the defendant or its employees caused the

dangerous condition.7   In plaintiff’s view, by virtue of this

separate charge, the jury had an independent basis on which to

find negligence, and the mode-of-operation charge, even if

erroneous, may have been irrelevant to the jury’s verdict of

liability.

     Based on the record at trial, we cannot conclude that the

trial court’s error was harmless.    It is undisputed that there

was no evidence of actual or constructive notice in this case.

Accordingly, the jury’s finding of negligence was either


7 Under the model charge that explains that standard, which was
properly given in this case, if the jury finds that premises
“was not in a reasonably safe condition and that the
owner/occupier or his/her agent, servant or employee created
that condition through his/her own act or omission, then” the
plaintiff need not demonstrate “actual or constructive notice of
the” unsafe condition. Model Jury Charge (Civil) 5.20F(9),
supra.
                                27
premised on the mode-of-operation charge, or on the rule set

forth in Model Jury Charge (Civil) 5.20F(9), supra, regarding

dangerous conditions caused by the defendant or its employees.

    Only one of the plaintiff’s two theories of negligence --

her contention that defendants’ employees tracked cooking oil

and grease from the restaurant’s kitchen to the restroom area –-

supported a finding that the dangerous condition was created by

the defendant or its employees.    If the jury concluded that the

accident was caused by rain water tracked into the restaurant by

a customer, then it could have found liability based only on the

mode-of-operation rule.   In light of plaintiff’s reliance on

that theory, the trial court’s erroneous mode-of-operation

charge may well have determined the jury’s verdict on the

question of liability.

    Moreover, the mode-of-operation charge was given twice.

The jury was instructed on both of the alternative forms set

forth in Model Jury Charge (Civil) 5.20F(11), supra.    The mode-

of-operation rule was accordingly overemphasized in the jury

instruction as a whole, and the two alternative charges,

presented in succession, may have confused the jury.

    Because “the jury could have come to a different result had

it been correctly instructed,” Viscik, supra, 173 N.J. at 18

(citing Velazquez, supra, 163 N.J. at 688), the mode-of-



                                  28
operation charge was not harmless error.   Defendants are

therefore entitled to a new trial on the issue of liability.8

                               IV.

     The judgment of the Appellate Division is modified and

affirmed, and the matter is remanded to the trial court for

further proceedings in accordance with this opinion.




     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, FERNANDEZ-
VINA, and SOLOMON; and JUDGE CUFF (temporarily assigned), join
in JUSTICE PATTERSON’s opinion.




8 The mode-of-operation charge was unrelated to the jury’s
separate determination of damages, and accordingly, our holding
has no impact on that determination.
                               29
                  SUPREME COURT OF NEW JERSEY


NO.       A-99                                   SEPTEMBER TERM 2013

ON APPEAL FROM               Appellate Division, Superior Court



JANICE J. PRIOLEAU,

      Plaintiff-Appellant,

                 v.

KENTUCKY FRIED CHICKEN, INC.,
and KFC CORPORATION,

      Defendants,

                 and

YUM BRANDS, INC. and KFC U.S.
PROPERTIES, INC.,

      Defendants-Respondents.



DECIDED                September 28, 2015
                  Chief Justice Rabner                       PRESIDING
OPINION BY               Justice Patterson
CONCURRING/DISSENTING OPINION BY
DISSENTING OPINION BY
                                     AFFIRMED AS
 CHECKLIST                            MODIFIED/
                                      REMANDED
 CHIEF JUSTICE RABNER                        X
 JUSTICE LaVECCHIA                           X
 JUSTICE ALBIN                               X
 JUSTICE PATTERSON                           X
 JUSTICE FERNANDEZ-VINA                      X
 JUSTICE SOLOMON                             X
 JUDGE CUFF (t/a)                            X
 TOTALS                                      7